Exhibit 10.5

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (this “Amendment”) dated and effective
as of January     , 2014, is by and among (a) ENERNOC, INC., a Delaware
corporation (the “Borrower”), (b) each of the several banks and other financial
institutions or entities party to this Agreement as a “Lender” hereunder (each a
“Lender” and, collectively, the “Lenders”), including SILICON VALLEY BANK
(“SVB”), (c) SVB, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), (d) SVB, as the Issuing Lender, and (e) SVB, as the
Swingline Lender.

W I T N E S S E T H:

WHEREAS, the parties hereto are party to that certain Credit Agreement dated as
of April 18, 2013 as amended by a First Amendment to Credit Agreement dated
August 2, 2013, and as further amended by a Second Amendment to Credit Agreement
(the “Second Amendment”) dated December 3, 2013 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”); and

WHEREAS, the parties hereto have agreed to modify and amend certain terms and
conditions of the Credit Agreement, subject to the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Credit Agreement.

2. Amendments to Section 1.1 of the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to add the following definitions of “Domestic
Subsidiary” and “Foreign Subsidiary” in alphabetical order therein:

“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States.

“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.

3. Amendments to Section 1.1 of the Credit Agreement. The definition of
“Permitted Acquisition” in Section 1.1 of the Credit Agreement is hereby amended
and restated to read as follows:

“Permitted Acquisition” means the purchase or other acquisition by any Group
Member of the Capital Stock in a Person that, upon the consummation thereof,
will be a Subsidiary (including as a result of a merger or consolidation) or all
or substantially all of the assets of, or assets constituting one or more
business units of, any Person; provided that, with respect to each such purchase
or other acquisition:



--------------------------------------------------------------------------------

(a) each such purchase or acquisition is of a Person or ongoing business engaged
in business activities in which the Borrower is permitted to engage pursuant to
Section 7.15;

(b) (i) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, and (ii) immediately after giving effect to such
purchase or other acquisition, on a pro forma basis, the Borrower and its
Subsidiaries shall be in compliance with each of the covenants set forth in this
Agreement (including Section 7.1);

(c) any Person so acquired becomes a guarantor under the Guarantee and
Collateral Agreement and the other requirements of Section 6.11 (subject to the
limitations therein with respect to Excluded Foreign Subsidiaries and Immaterial
Subsidiaries) and the Security Documents are satisfied within the applicable
time periods set forth therein;

(d) the total consideration for such purchases or other acquisitions (including
Indebtedness permitted by the terms of Sections 7.2(g) and 7.2(h) hereof
calculated as of the date such Indebtedness is assumed or incurred) shall not
exceed $70,000,000 in the aggregate for all purchases or acquisitions during the
term of this Agreement less the dollar amount of all stock repurchases
effectuated pursuant to Section 7.6(b)(ii) of this Agreement;”

(e) no Indebtedness is assumed or incurred in connection with any such purchase
or acquisition other than Indebtedness permitted by the terms of Sections 7.2(g)
and 7.2(h) hereof;

(f) the acquisition shall not be a Hostile Acquisition;

(g) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five (5) Business Days prior to the date on which any such
purchase or other acquisition is to be consummated (or such later date as is
agreed by the Administrative Agent in its sole discretion), a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

(h) immediately before and after giving effect to any such purchase or other
acquisition, Unrestricted Cash exceeds $55,000,000.”

4. Amendment to Section 1.1 of the Credit Agreement. The definition of
“Immaterial Subsidiary” in Section 1.1 of the Credit Agreement is hereby amended
and restated to read as follows:

“Immaterial Subsidiary”: each of Borrower’s Domestic Subsidiaries listed on
Schedule 1.1C hereto as such Schedule may be revised or supplemented

 

2



--------------------------------------------------------------------------------

from time to time with the consent of the Required Lenders, provided that
(i) each such Domestic Subsidiary does not individually (a) at any time have
total assets (excluding intangible assets (other than patents, patent licenses,
copyrights, copyright licenses, trademarks, and trademark licenses) and
goodwill) with a book value equal to or in excess of $15,000,000, (b) have
revenues equal to or greater than $15,000,000 tested as of the last day of the
fiscal quarter then most recently ended for the trailing 12 months ended on such
date, in each case as determined in accordance with GAAP, (c) have a month-end
cash balance in excess of $3,000,000, or (d) own any material Intellectual
Property or any application therefor; and (ii) all such Domestic Subsidiaries do
not in the aggregate (a) at any time have total assets (excluding intangible
assets (other than patents, patent licenses, copyrights, copyright licenses,
trademarks, and trademark licenses) and goodwill) with a book value equal to or
in excess of $15,000,000, (b) have revenues equal to or greater than $25,000,000
tested as of the last day of the fiscal quarter then most recently ended for the
trailing twelve (12) months ended on such date, in each case as determined in
accordance with GAAP, (c) have a month-end cash balance in excess of $3,000,000,
or (d) own any material Intellectual Property or any application therefor.”

5. Amendment to Section 6.1 of the Credit Agreement. Section 6.1 of the Credit
Agreement is hereby amended by deleting the “and” following Section 6.1(a),
deleting the “.” at the end of Section 6.1(b) and inserting “; and” in lieu
thereof, and adding the following new Section 6.1(c) reading as follows:

“(c) as soon as available, but in any event not later than forty five (45) days
after the end of each fiscal quarter of the Borrower, the unaudited
consolidating balance sheets of the Borrower and its Subsidiaries as at the end
of such quarter and the related unaudited consolidating statements of income for
such quarter and the portion of the fiscal year through the end of such quarter
and consolidating statements of cash flow, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).”

6. Amendment to Section 6.9(b) of the Credit Agreement. Section 6.9(b) of the
Credit Agreement is hereby amended and restated to read as follows:

“(b) No Loan Party or Immaterial Subsidiary shall maintain any depository
account, operating account, securities account or other bank or investment
account outside of the United States; provided, that Foreign Subsidiaries may
maintain depository accounts, operating accounts, securities accounts or other
bank or investment accounts outside the United States.”

7. Amendment to Section 6.11 of the Credit Agreement. Clause (d) of Section 6.11
of the Credit Agreement is hereby amended and restated to read as follows:

 

3



--------------------------------------------------------------------------------

“(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement, as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Excluded
Foreign Subsidiary that is owned by any such Group Member (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Excluded Foreign Subsidiary (or any of the voting or nonvoting Capital
Stock of any Subsidiary of an Excluded Foreign Subsidiary) be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, if any (it being understood that the Capital Stock owned by
the Borrower in [EnerNOC Japan KK, a Japanese joint stock corporation,] is not
certificated), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein, and (iii) if reasonably requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent. Notwithstanding the
foregoing, this subsection 6.11(d) shall not apply to the formation of a joint
venture in accordance with Section 7.7(j).”

8. Amendment to Section 7.1(b) of the Credit Agreement. Section 7.1(b) of the
Credit Agreement is hereby amended and restated to read as follows:

“(b) Minimum Free Cash Flow. Permit Free Cash Flow to be less than
(i) ($36,500,000) for the fiscal quarter ending on March 31, 2013,
(ii) ($73,500,000) for the trailing two fiscal quarters ending on June 30, 2013,
(iii) $42,000,000 for the trailing three fiscal quarters ending on September 30,
2013, and (iv) $15,000,000 for the trailing four fiscal quarters ending on
December 31, 2013 and for the trailing four fiscal quarters ending on the last
day of each fiscal quarter thereafter.”

9. Amendments to Section 7.2 of the Credit Agreement. Section 7.2 of the Credit
Agreement is hereby amended by deleting clauses (g) and (h) thereof and
inserting the following in lieu thereof:

“(g) Indebtedness of the type described in clause (b) of the definition of
Indebtedness consisting of earn-out or other acquisition-related obligations
incurred in connection with Permitted Acquisitions by the Borrower or any of its
Subsidiaries; provided, that, the total amount of such Indebtedness consisting
of earn-out or other acquisition-related obligations shall not exceed
(i) $5,000,000 for any single acquisition or (ii) $10,000,000 in the aggregate
for all acquisitions during the term of this Agreement; and provided, further,
that, the total amount of such Indebtedness consisting of earn-out or other
acquisition-related obligations shall be counted towards the cap on total
consideration for Permitted Acquisitions pursuant to clause (d) of the
definition of “Permitted Acquisition” as of the date such Indebtedness is
incurred; and

 

4



--------------------------------------------------------------------------------

(h) Indebtedness of a newly acquired Subsidiary assumed or incurred in
connection with a Permitted Acquisition; provided, that (i) such Indebtedness is
paid off in full by the newly acquired Subsidiary within five (5) business days
following the closing of the applicable Permitted Acquisition, (ii) the amount
of such Indebtedness is deducted from the total purchase price paid by the
Borrower in the applicable purchase or acquisition to acquire the new Subsidiary
and (iii) the total amount of such Indebtedness shall be counted towards the cap
on total consideration for Permitted Acquisitions pursuant to clause (d) of the
definition of “Permitted Acquisition” calculated as of the date such
Indebtedness is assumed or incurred;

(i) Intercompany Indebtedness incurred by a Foreign Subsidiary to the Borrower
or another Loan Party for the sole purpose of financing a Permitted Acquisition
made or to be made by such Foreign Subsidiary; provided, that (i) immediately
before and after giving effect to the disbursement of such loan Unrestricted
Cash exceeds $55,000,000 and (ii) such intercompany Indebtedness is evidenced by
a promissory note and each such promissory note is delivered to the
Administrative Agent as Collateral for the Obligations in accordance with
Section 5.1 of the Guarantee and Collateral Agreement; and

(j) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$500,000 at any one time outstanding.”

10. Amendments to Section 7.5 of the Credit Agreement. Section 7.5 of the Credit
Agreement is hereby amended by amending and restating clauses (h) and
(i) thereof to read as follows:

“(h) the Disposition of any property, including Intellectual Property, having a
fair market value not to exceed $5,000,000 for any Disposition or $10,000,000 in
the aggregate for all Dispositions during the term of this Agreement; and

(i) the licensing of intellectual property rights to Foreign Subsidiaries of the
Borrower for exclusive use in the limited territories in which such Foreign
Subsidiaries operate (other than the United States); provided, that such
licenses are non-transferable (other than to Group Members) and terminate upon
the applicable Foreign Subsidiary no longer being a Subsidiary of the Borrower.”

11. Amendment to Section 7.6(b)(ii) of the Credit Agreement. The second proviso
in Section 7.6(b)(ii) of the Credit Agreement is hereby amended and restated to
read as follows:

“; provided further that the aggregate amount of repurchases under this clause
(ii) shall not exceed $30,000,000 in the aggregate during the period commencing
on the Closing Date through and including the date of the Discharge of the

 

5



--------------------------------------------------------------------------------

Obligations; provided, further, that no repurchases may be made pursuant to this
clause (ii) unless immediately before and immediately after giving effect to the
applicable repurchase, Unrestricted Cash exceeds $55,000,000;”

12. Amendment to Section 7.7 of the Credit Agreement. Section 7.7(i) of the
Credit Agreement is hereby amended and restated to read as follows:

“(i) (i) Investments of a Subsidiary that is not a Loan Party in or to other
Subsidiaries or a Borrower, (ii) Investments of a Loan Party in another Loan
Party, and (iii) Investments by the Borrower in Foreign Subsidiaries that are
not Loan Parties provided that such Investments are limited to (A) the formation
of such Foreign Subsidiaries and (B) Investments to finance the ordinary and
necessary current operating expenses of such Foreign Subsidiaries; provided,
however, no such Investments may be made in Foreign Subsidiaries pursuant to
this clause (iii) unless immediately before and immediately after giving effect
to the applicable Investment, Unrestricted Cash exceeds the dollar amount of the
Total Revolving Commitment then in effect.”

13. Amendment to Section 7.7 of the Credit Agreement. Section 7.7 of the Credit
Agreement is hereby amended by deleting the “and” following clause (j), deleting
the “.” at the end of clause (k) and inserting “; and” in lieu thereof, and
adding the following new clause (l) reading as follows:

“(l) Other Investments by the Borrower in non-wholly-owned Subsidiaries provided
that the aggregate amount of such Investments shall not exceed $2,000,000 in the
aggregate during the term of this Agreement.”

14. Amendment to Section 7 of the Credit Agreement. The Credit Agreement is
hereby amended by adding a new Section 7.20 reading as follows:

“7.20 Investments in Foreign Subsidiaries. Permit, at any time at which
Unrestricted Cash is less than the dollar amount of the Total Revolving
Commitment then in effect, the Borrower’s Foreign Subsidiaries to have either
(i) aggregate total assets equal to or in excess of 30% of the aggregate total
assets (excluding intangible assets (other than patents, patent licenses,
copyrights, copyright licenses, trademarks, and trademark licenses) and
goodwill) of the Borrower and its Subsidiaries tested as of the last day of the
fiscal quarter then most recently ended for the trailing twelve (12) months
ended on such date or (ii) revenues equal to or greater than 30% of the
aggregate total revenues of the Borrower and its Subsidiaries, tested as of the
last day of the fiscal quarter then most recently ended for the trailing twelve
(12) months ended on such date.”

15. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

 

6



--------------------------------------------------------------------------------

  (a) This Amendment shall have been duly executed and delivered by the
respective parties hereto. The Administrative Agent shall have received a fully
executed copy hereof and of each other document required hereunder.

 

  (b) All necessary consents and approvals to this Amendment shall have been
obtained.

 

  (c) After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

  (d) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date).

 

  (e) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to the Administrative Agent, in
its sole discretion.

16. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:

(a) It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Effect on the Borrower or its business, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

(b) The execution, delivery, and performance by it of this Amendment and the
performance by it of each Loan Document to which it is or will be a party
(i) have been duly authorized by all necessary action (ii) do not and will not
(A) violate any provision of federal, state or local law, rule or regulation, or
any order, judgment, decree, writ, injunction or award of any arbitrator, court
or Governmental Authority finding on it or its Subsidiaries, the governing
documents of it or its Subsidiaries, or any order, judgment or decree of any
court or other Governmental Authority binding on it or its Subsidiaries,
(B) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material Contractual Obligation of it
or its Subsidiaries, except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect on the Borrower or its business, (C) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of any Group Member, other than Liens permitted by the
terms of the Credit Agreement, or (D) require any approval of any Group Member’s
interest holders or any approval or consent of any Person under any material
Contractual Obligation of any Group Member, other than consents or approvals
that have been obtained and that are still in force and effect and except, in
the case of material Contractual

 

7



--------------------------------------------------------------------------------

Obligations, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect on the Borrower or its business.

(c) No authorization or approval or other action by, and no notice to or filing
with, a Governmental Authority is required in connection with the due execution,
delivery and performance by it of this Amendment or any other Loan Document to
which it is or will be a party.

(d) This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Person that is a party thereto, will
be the legally valid and binding obligation of such Person, enforceable against
such Person in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Group Member.

(f) The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true and correct in all respects
on and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date).

(g) This Amendment has been entered into without force or duress, of the free
will of the Borrower, and the decision of the Borrower to enter into this
Amendment is a fully informed decision and the Borrower is aware of all legal
and other ramifications of each decision.

(h) The Borrower has read and understands this Amendment, has consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder and thereunder.

17. Ratification of Collateral Information Certificate. The Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Collateral Information Certificate dated as of April 18,
2013, delivered by the Borrower to the Administrative Agent, as updated by that
certain Second Updated Collateral Information Certificate attached as Exhibit B
to the Second Amendment, and acknowledges, confirms and agrees the disclosures
and information the Borrower provided to the Administrative Agent in said
Collateral Information Certificate, as updated, have not changed, as of the date
hereof.

18. Amendment Fee; Payment of Costs and Fees. The Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Revolving Percentages, an amendment fee of $175,000, which amendment fee
is

 

8



--------------------------------------------------------------------------------

due and payable on the date of this Amendment. The Borrower also shall pay to
the Administrative Agent and each Lender all reasonable costs, out-of-pocket
expenses, and fees and charges of every kind in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto. In addition thereto, the Borrower agrees to
reimburse the Administrative Agent and each Lender on demand for its reasonable
costs arising out of this Amendment and all documents or instruments relating
hereto (which costs include, without limitation, the reasonable fees and
expenses of any attorneys retained by the Administrative Agent or any Lender).

19. Release by Group Members. The Borrower hereby acknowledges and agrees that
as of the date hereof to the knowledge of the Borrower, the Borrower has no
offsets, defenses, claims, or counterclaims against the Administrative Agent or
any Lender with respect to the Obligations, or otherwise, and that if the
Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against the Administrative Agent or any Lender, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES the Administrative Agent and each Lender from any
liability thereunder.

20. Choice of Law. This Amendment and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the State of New York.

21. Amendments. This Amendment cannot be altered, amended, changed or modified
in any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties and reduced to
writing in its entirety and signed and delivered by each party.

22. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

23. Effect on Loan Documents.

(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of the Administrative Agent or any Lender under the Credit Agreement
or any other Loan Document. The consents, modifications and other

 

9



--------------------------------------------------------------------------------

agreements herein are limited to the specifics hereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse any non-compliance with the Loan Documents, and shall not operate as a
consent or waiver to any matter under the Loan Documents. Except for the
amendments to the Credit Agreement expressly set forth herein, the Credit
Agreement and other Loan Documents shall remain unchanged and in full force and
effect. The execution, delivery and performance of this Amendment shall not
operate as a waiver of or, except as expressly set forth herein, as an amendment
of, any right, power or remedy of the Lenders in effect prior to the date
hereof. The amendments, consents, modifications and other agreements set forth
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, and except as
expressly set forth herein, shall neither excuse any future non-compliance with
the Credit Agreement, nor operate as a waiver of any Default or Event of
Default. To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control.

(b) Upon and after the Amendment Closing Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and amended hereby.

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

(d) This Amendment is a Loan Document.

(e) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”.

24. Entire Agreement. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

25. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

10



--------------------------------------------------------------------------------

26. Reaffirmation of Obligations. The Borrower hereby reaffirms its obligations
under each Loan Document to which it is a party. The Borrower hereby further
ratifies and reaffirms the validity and enforceability of all of the Liens
heretofore granted, pursuant to and in connection with the Collateral Agreement
or any other Loan Document to the Administrative Agent on behalf and for the
benefit of the Lenders and the Issuing Lender, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such Liens, and all collateral heretofore pledged
as security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof.

27. Ratification. The Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.

28. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER: ENERNOC, INC. By:   /S/ NEIL MOSES         Name: Neil Moses  
      Title: CFO

[Signature page 1 to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as Administrative Agent, Issuing Lender,
and as a Lender By:   /S/ RUSSELL FOLLANSBEE         Name: Russell Follansbee  
      Title: Vice President

 

COMERICA BANK, as a Lender By:   /S/ JASON PAN         Name: Jason Pan  
      Title: Vice President

[Signature page 2 to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

The each of the undersigned hereby:

(i) acknowledges and agrees to the foregoing Amendment and hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the
Guarantee and Collateral Agreement dated as of April 18, 2013 (the “GCA”), and

(ii) acknowledges, confirms and agrees that the (a) guarantee set forth in
Section 2.1 of the GCA shall remain in full force and effect and shall in no way
be limited by the execution of this Amendment, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith,
and (b) the Secured Obligations of the undersigned pursuant to the GCA, without
limitation, all Obligations of the under the Loan Documents.

 

COGENT ENERGY, INC. By:   /S/ LAURIE HARRISON         Name: Laurie Harrison  
      Title: Vice President

 

M2M COMMUNICATIONS
CORPORATION By:   /S/ LAURIE HARRISON         Name: Laurie Harrison  
      Title: Vice President

 

GLOBAL ENERGY PARTNERS, INC. By:   /S/ LAURIE HARRISON         Name: Laurie
Harrison         Title: Vice President

[Acknowledgement page to Third Amendment to Credit Agreement]